UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH EDWARD FRANCIS LUIZ,

                              Plaintiff,
                                                                    21-CV-3836 (LTS)
                       -against-
                                                                 ORDER OF DISMISSAL
 DONALD TRUMP,

                              Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se, without specifying the basis for the Court’s jurisdiction

over this matter. By order dated June 16, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses the complaint

for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff’s complaint is handwritten and not always legible. He contends that unidentified

Jewish people have “concocted the Judeo-Christian religion as a defensive-weapon against their

neighbors.” (Id. at 3.) He states that “other Jews ha[ve] concocted the false and fraudulent

‘Judeo-Islamic religion’ as a means of [e]nsuring that their neighbor[s] did not attack them

again.” (Id.) Plaintiff names Donald Trump as the sole defendant in this matter.

        Plaintiff also makes a seemingly unrelated allegation that “on January 5 or 6, 2021, the

defendant caused the attack on the [N]ation’s capitol, and [he] plans to do it again.” (Id.) Plaintiff

seeks damages and seeks to ensure that Defendant “does not seek ‘public office’ again.” (Id. at

4.)

        In a letter to the Court received May 10, 2021, Plaintiff notes that he has a matter pending

in the U.S. Supreme Court, that also raises claims about the “false and fraudulent Judeo-

Christian religion.” (ECF 3 at 1.) In addition, Plaintiff adds in the letter that “there is an error on

my part that also added cannibalism (the eating of human flesh). . . . It happened during the

Crusades.” (Id.)

                                           DISCUSSION

        The Court construes Plaintiff’s allegations that Defendant Trump caused the January 6,

2021 attack on the Capitol as an assertion that Defendant engaged in criminal activity. As a

private citizen, however, Plaintiff cannot initiate the prosecution of Defendant in this Court,

                                                   2
among other reasons, because “the decision to prosecute is solely within the discretion of the

prosecutor.” Leeke v. Timmerman, 454 U.S. 83, 87 (1981); Linda R.S. v. Richard D., 410 U.S.

614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.”). Nor can Plaintiff direct prosecuting attorneys to initiate a criminal

proceeding against Defendant, because prosecutors possess discretionary authority to bring

criminal actions, and they are “immune from control or interference by citizen or court.” Conn.

Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court

dismisses Plaintiff’s allegations, seeking to charge Defendant with engaging in criminal activity

and disqualify him from holding public office, for failure to state a claim upon which relief can

be granted. See 28 U.S.C § 1915(e)(2)(B)(ii).

       As to Plaintiff’s remaining claims, even when read with the “special solicitude” due pro

se pleadings, Triestman, 470 F.3d at 474-75, Plaintiff’s claims rise to the level of the irrational,

and there is no legal theory on which he can rely. See Denton, 504 U.S. at 33; Livingston, 141

F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the complaint for failure to state a claim

and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii).

                                          CONCLUSION

       Plaintiff’s complaint is dismissed for failure to state a claim and as frivolous. See 28

U.S.C. § 1915(e)(2)(B)(i), (ii).



                                                  3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 2, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  4
